
	
		II
		112th CONGRESS
		1st Session
		S. 1017
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  increase assistance for disabled veterans who are temporarily residing in
		  housing owned by a family member, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veteran Caregiver Housing
			 Assistance Act of 2011.
		2.Increased assistance for disabled veterans
			 residing in housing owned by a family member
			(a)In generalSection 2102A of title 38, United States
			 Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking
			 $14,000 and inserting $28,000; and
					(B)in paragraph (2), by striking
			 $2,000 and inserting $5,000;
					(2)by redesignating subsection (e) as
			 subsection (f); and
				(3)by inserting after subsection (d) the
			 following new subsection (e):
					
						(e)Adjustment(1)Effective on October 1 of each year
				(beginning in 2011), the Secretary shall increase the amounts described in
				paragraphs (1) and (2) of subsection (b) in accordance with this
				subsection.
							(2)The increase in amounts under paragraph (1)
				to take effect on October 1 of a year shall be by an amount of such amounts
				equal to the percentage by which—
								(A)the residential home cost-of-construction
				index for the preceding calendar year, exceeds
								(B)the residential home cost-of-construction
				index for the year preceding the year described in subparagraph (A).
								(3)For the purposes of this subsection, the
				Secretary shall use the residential home cost-of-construction index established
				under section 2102(e)(3) of this
				title.
							.
				(b)Permanent
			 authoritySuch section is further amended by striking subsection
			 (f), as redesignated by subsection (a)(2).
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply with respect to payments made in accordance with section 2102A of
			 title 38, United States Code, on or after that date.
			3.Expansion of
			 eligibility for specially adapted housing assistance for veterans with vision
			 impairmentParagraph (2) of
			 section 2101(b) of title 38, United States Code, is amended to read as
			 follows:
			
				(2)A veteran is described in this
				paragraph if the veteran is entitled to compensation under chapter 11 of this
				title for a service-connected disability that meets any of the following
				criteria:
					(A)The disability is due to blindness in
				both eyes, having central visual acuity of 20/200 or less in the better eye
				with the use of a standard correcting lens. For the purposes of this
				subparagraph, an eye with a limitation in the fields of vision such that the
				widest diameter of the visual field subtends an angle no greater than 20
				degrees shall be considered as having a central visual acuity of 20/200 or
				less.
					(B)A permanent and total disability that
				includes the anatomical loss or loss of use of both hands.
					(C)A permanent and total disability that
				is due to a severe burn injury (as so
				determined).
					.
		4.Revised
			 limitations on assistance furnishedSection 2102(d) of title 38, United States
			 Code, is amended—
			(1)in paragraph (1), by striking under
			 sections 2101(a) and 2102A and inserting under section
			 2101(a); and
			(2)in paragraph (2),
			 by striking under sections 2101(b) and 2102A and inserting
			 under section 2101(b).
			
